DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 8/9/2022 are acknowledged.  Claims 1 and 57-72 are pending and subject to prosecution.  Claims 57-72 are new.  No amendments were made to independent claim 1.

RESPONSE TO ARGUMENTS
A response to Applicant’s arguments regarding the 103 rejection over claim 1 as obvious over Galetto, Ashley, Brinker and Zhang can be found below.

Priority
The instant Application, filed 07/27/2017 is a 371 Application of PCT/EP2016/052552, filed 02/05/2016, which claims priority to Denmark Application No. PA201570072, filed 02/06/2015.  A certified copy of Denmark Application No. PA201570072, in English, is provided in the current Application.  Thus, the earliest possible priority for the instant Application is 02/06/2015.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Denmark Application No. PA201570072, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Amendment to claim 1, of record 2/28/2022 requires introducing silica-based nanoparticle-biomolecule conjugates comprising at least 1,2-dioleoyl-3-trimethylammonium-propane (DOTAP), 1,2-ditetradecanoyl-sn-glycero-3-phosphocholine (DMPC), polyethylene glycol (PEG), and cholesterol into the claim.  
However, review of Denmark Application No. PA201570072 shows the foreign application fails to disclose nanoparticles comprising either 1,2-dioleoyl-3-trimethylammonium-propane (DOTAP) and/or 1,2-ditetradecanoyl-sn-glycero-3-phosphocholine (DMPC).  These components are not found or recited anywhere within Denmark Application No. PA201570072.
Rather, nanoparticles comprising either 1,2-dioleoyl-3-trimethylammonium-propane (DOTAP) and/or 1,2-ditetradecanoyl-sn-glycero-3-phosphocholine (DMPC) are first introduced with the filing of parent PCT/EP2016/052552, filed 02/05/2016.
As such, priority for the instant pending claims 1 and 57-72 is the date of filing of the PCT, February 5, 2016.

CLAIMS
Instant claim 1 is directed to a method of cleaving a nucleic acid target sequences in a primary human T cell following gene transfer into the cell.  Amended claim 1 is provided below:
	1. A method of cleaving a nucleic acid target sequence in a primary human T cell, said method comprising the steps of:
a) isolating human T cells;
b) culturing the T cells in a condition where they can expand;
c) loading silica-based nanoparticle-biomolecule conjugates comprising at least 1,2-dioleoyl-3-trimethylammonium-propane (DOTAP), 1,2-ditetradecanoyl-sn-glycero-3-phosphocholine (DMPC), polyethylene glycol (PEG), and cholesterol with mRNAs, at least one of which encodes a rare-cutting endonuclease;
d) incubating said T cells with said nanoparticle-biomolecule conjugates to have them penetrate the cells; and
e) culturing the cells to allow expression of the rare-cutting endonuclease in the T cells such that it cleaves a nucleic acid target sequence in the T cells.

MAINTAINED/NEW OBJECTIONS OR REJECTIONS OF RECORD
Claim Objections
Claims 65, 68 and 69 are objected to because of the following informalities:  
New claim 65 is grammatically incorrect.  The claim should recite, “wherein said silica-based nanoparticle is a mesoporous nanoparticle[[s]] (MSN[[s]]).”
New claim 68 is missing the article “said” before “mesoporous” in line 2.  
New claim 69 is missing the article “an” before “organic/inorganic silica hybrid” in line 2.  Appropriate correction is required.  This is a new objection necessitated by Applicant’s amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendments to the claims.
For context:
Claim 1 comprises loading “silica-based nanoparticle-biomolecule conjugates” comprising DOTAP, DMPC, PEG and cholesterol with at least one mRNA encoding an endonuclease.
New claim 65, dependent upon claim 1, requires wherein the silica-based nanoparticle is a mesoporous nanoparticle.
New claim 66, dependent upon claim 65, requires wherein at least one of the mRNAs “is encapsulated in said mesoporous nanoparticle.”
New claim 67, dependent upon claim 66, requires “wherein said mRNAs are encapsulated into porous silica nanoparticle-supported lipid bilayers.”  The recitation of “said mRNAs” encapsulated into “porous silica nanoparticle-supported lipid bilayers” in claim 67 lacks antecedent basis in the claim.  Claim 66 requires “at least one” of the mRNA is encapsulated in a mesoporous nanoparticle, and claim 1 simply requires the silica-based nanoparticle-biomolecule conjugate is “loaded” with mRNA.  Thus, there are two distinct populations of mRNAs recited in claims 66 and 1.  
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. MPEP 2173.05.  
Claim 67 is also indefinite because the claim does not make clear how the recited “porous silica nanoparticle-supported lipid-bilayers” are structurally related to the silica-based mesoporous nanoparticle of claims 65-66?  Are they the same?  Or are the porous silica nanoparticle-supported lipid bilayers in addition to the mesoporous nanoparticles?  Also, do the biomolecule conjugates of claim 1 (DOTAP, DMPC, PEG and cholesterol) make up parts of the porous silica nanoparticle-supported lipid bilayers.  A skilled artisan would not know the metes and bounds of the claimed invention.
New claim 68, dependent upon claim 67, requires “wherein at least one of said mRNAs is coated onto [said] mesoporous nanoparticle.”
New claim 69, dependent upon claim 68, requires, “wherein said silica-based nanoparticle is [an] organic/inorganic silica hybrid nanoparticle which is coated with mRNAs” which is indefinite. The claimed recitation of mRNAs lacks antecedent basis in the claim, because claims 1, and 66-68 comprise multiple populations of mRNA.  MPEP 2173.05.  It is not clear whether the “mRNAs” of claim 69 is referring to “the at least one of said mRNAs” recited in claim 68?  Or, are the mRNAs of claim 69 in addition to “the at least one of said mRNAs” of claim 68?  Or is the claim trying to recite, “wherein said silica-based nanoparticle is an organic/inorganic silica hybrid nanoparticle?” A skilled artisan would not know the metes and bounds of the claimed invention.
New claim 70 recites, “the method according to claim 1, wherein said nanoparticles are multilayered” which is indefinite.  Claim 1 requires loading “silica-based nanoparticle-bioconjugates” comprising DOTAP, DMPC, PEG and cholesterol.  It is unclear if the multi-layered “said nanoparticle” of claim 70 is referring to the “silica-based nanoparticle” alone, or if the “silica-based nanoparticle-bioconjugate” is multi-layered?  A skilled artisan would not know the metes and bounds of the claimed invention.
New claim 71 recites the limitation "the core" of said multilayered nanoparticles in line 1.  There is insufficient antecedent basis for this limitation in the claim.
New claim 72 recites the limitation "the core-stabilizing interlayer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 65-72 are infinite in light of claim 1 because it is not clear whether the claimed “mesoporous nanoparticles” “nanoparticles” “porous silica nanoparticle-supported lipid bilayers” “silica-based nanoparticle” within claims 65-72 are referring to the “silica-based nanoparticle” of claim 1, or the “silica-based nanoparticle-biomolecule conjugates” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 remains and new claims 57-72 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/176915 A1 to Galetto, of record, in view of WO2013/056132 to Ashely (published 4/18/2013) of record, WO 2015/042279 to Brinker (published 03/26/2015) of record, and WO2015/089419 to Zhang (published 6/18/2015), of record. The priority date for instant claim 1 is 02/05/2016.  This rejection is modified in response to Applicant’s amendments to the claims.
Regarding claim 1 Galetto teaches a method of cleaving a nucleic acid target sequence in a primary human T cell with nucleic acids (abstract, p. 14, In 16-19), said method comprising the steps of:
	isolating T cells (p. 20, In 13-15); 
	culturing the T cells in a condition where they can expand (p. 31, In 1-2); 
	loading delivery vectors, including nanoparticles, with nucleic acids (nanoparticle-biomolecule conjugates), at least one which encodes a rare-cutting endonuclease (pg. 6, In 26-32; pg. 15, In 9-19; pg. 40, In 31 - pg. 41, In 9);
	incubating the T cells with the delivery vector, including nanoparticles loaded with nucleic acids encoding a rare-cutting endonuclease to allow the nucleic acid to transform the T cell (pg. 41, Ins 1- 9);
	culturing the T cells to allow expression of the rare-cutting endonuclease such that it cleaves a nucleic acid target sequence in the T cells (p. 43, In 15-18). 

Galetto also teaches that the nucleic acids encoding a rare-cutting endonuclease can be mRNA molecules (p. 39, In 13-15; p. 38, In 9-12).  
Galetto, however, does not teach that the nanoparticle comprising the biomolecule comprises a
silica-based nanoparticle further comprising DOTAP, DMPC, PEG and cholesterol, or that a silica-based nanoparticle can be loaded with mRNA for transport to cells.
Ashley discloses porous nanoparticle-supported lipid bilayers (protocells) comprising silica-core colloidal particles further comprising lipid bilayers for the transfer of cargo into cells (Abstract; page 127-128, page 132).  Ashley discloses the protocells comprise a silica-core surrounded by a lipid bilayer, wherein the bilayer comprises DMPC, DOTAP, polyethylene glycol and cholesterol (page 8, page 9, page 42, page 43, page 46, page 48).  
Ashley does not limit the constituents of the lipid bilayer “any lipid or polymer…used in a liposome may also be used in protocells.” (page 40, first full paragraph). Ashley discloses cholesterol enhances structural stability to the bilayer (page 43).  Ashley discloses polyethylene glycol increases stability of the bilayer and increases cell permeation of the protocell and allows for conjugation of additional molecules to the protocell (page 37, page 42, page 70, page 124, pages 131-132).
Ashley discloses the cargo includes RNA (page 6, page 36, page 37, page 63).
Ashley discloses the protocells are produced by loading the cargo onto mesoporous silica particles and then fusing the cargo-loaded silica with liposomes comprising the bilayer (page 8, page 25, page 34, page 35, page 61, page 62).
Ashley discloses the protocells can transfect cargo into T-lymphocytes (CRL-8293) in culture (page 74, page 76). 
Ashley discloses protocells are an improvement over traditional forms of delivery systems, because they synergistically take advantage of both inorganic nanoparticles and liposomes, which tunable porosity, high loading capacity, ability to load disparate types of cargo (page 8, pages 66-67).
Brinker discloses porous nanoparticle-supported lipid bilayers (protocells) comprising silica-core colloidal particles further comprising lipid bilayers for the transfer of cargo into cells (Abstract, page 2, Claims 1, 10).  Brinker discloses the cargo includes mRNA (Abstract; page 1; page 3; page 11, page 13; page 41; Claims 11, 15; FIG 22).
Brinker does not limit the constituents of the lipid bilayer “any lipid…used to form a liposome may be used in the lipid bi- or multilayer which surrounds the nanoparticles.” (page 26).  Brinker discloses the protocells comprise DOTAP, cholesterol and polyethylene glycol (pages 26-27).  Brinker discloses cholesterol enhances structural stability to the bilayer (page 27).  Brinker discloses polyethylene glycol increases stability of the bilayer and increases cell permeation of the protocell and allows for conjugation of additional molecules to the protocell (pages 26-27; page 41).
Brinker discloses protocells loaded with cargo can be used to transfect T-cells (page 16). 
Zhang discloses methods of delivering CRISPR/cas9 endonucleases into cells, wherein the cas9 is delivered as an mRNA (Abstract; page 63; page 85-86).  Zhang discloses the CRISPR system is delivered after being loaded onto particle delivery systems, including hybrid core-shell, colloidal and lipid based particles (pages 63 – 64).  Zhang discloses liposomes comprising DMPC, DOTAP, PEG, and cholesterol are known for delivery of nucleic acids and proteins into cells (page 23; pages 316-317).
It would have been prima facie obvious for the skilled artisan to combine the methods of Galetto of transforming T cells using nanoparticles loaded with mRNA, further with the disclosures of Ashely, Brinker and Zhang.  A skilled artisan would have been motivated to use silica-based protocells of Ashley and Brinker because protocells are an improvement over traditional forms of delivery systems, because they synergistically take advantage of both inorganic nanoparticles and liposomes, which tunable porosity, high loading capacity, ability to load disparate types of cargo, as taught by Ashley at page 8 and pages 66-67.
With regard to the selection of the lipid bilayer surrounding the mRNA loaded silica particle, Ashley discloses the lipid bilayers can comprise each of DMPC, DOTAP, polyethylene glycol and cholesterol (page 8, last paragraph – page 9, first paragraph; page 42, last paragraph – page 43, first paragraph; page 46, third paragraph; page 48, second paragraph).  Ashley further discloses any liposomal formulation can be used Ashley (page 40, first full paragraph).  Zhang discloses liposomes comprising DMPC, DOTAP, polyethylene glycol and cholesterol are known, and are known for transfer of nucleic acids and peptides into cells (page 23; pages 316-317).  A skilled artisan would have been motivated to select a known liposome formulation of the prior art for the bilayer of Ashley because Ashley explicitly lists the claims components as options, and discloses any known liposomal formulation can be used, and Zhang discloses liposomal formulations comprising DMPC, DOTAP, polyethylene glycol and cholesterol are known.  MPEP 2143(I)(A); 2144.07; 2144.08.  In the instant case, all of the claimed elements were known in the art at the time of the invention, and in combination they perform the same function as they did separately: Ashley explicitly suggests protocells comprising the claimed constituents, and suggests any known liposome formulation can be used; and a specific liposomal formulation known for transfer of both nucleic acids and peptides having the claimed constituents was known from Zhang.  In both cases, the claimed constituents’ function to transfer cargo into cells.
  A skilled artisan would have been had a reasonable expectation of success of practicing the claimed invention because the art showed mRNA could be loaded onto silica nanoparticles comprising lipid bilayers and used for gene transfer, as taught by Brinker.
Regarding new claims 57-58, wherein the T cells are incubated with the silica-based nanoparticle-biomedical conjugates between 1 hour and 2 days (claim 57) or at least 24 hours (claim 58), Galetto does not disclose wherein the T cells are incubated with the silica nanoparticles for between 1 hour and 2 days, or at least 24 hours, as required by instant claims 2 and 3, respectively.  However, Ashley discloses protocells loaded with a nucleic acid vector encoding a transgene are incubated with cells in vitro for 1, 24 and 72 hours (pages 22-23; FIGs 23-24) and shows transgene expression as early as 12-16 hours (page 92). Brinker also discloses protocells loaded with a nucleic acid vector encoding a transgene are incubated with cells in vitro for 4 hours (pages 38, 41; FIG 15, 21) and shows transgene expression at 24 hours (page 37; FIG 15).
It would have been obvious to incubate mRNA loaded silica-based nanoparticle-biomolecule conjugates for between 1 hour and 2 days, or at least 24 hours, because Ashley and/or Brinker disclose nucleic acid-loaded loaded silica-based nanoparticle-biomolecule conjugates incubated for 1, 4, 24, and 72 hours was known as a time sufficient to transfer an encoded vectors into a cell and result in transgene expression.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as incubating polynucleotide-loaded silica nanoparticles for at least 24 hours was known in the art at the time of the invention.
Regarding new claim 59, Galetto teaches that the method further comprises the step of purifying T cells which have expressed a heterologous nucleic sequence and/or integrated it into their genome (pg. 68, In 17-18).
Regarding new claim 60, Galetto teaches that at least one of said nucleic acids encodes for an antigen or a chimeric antigen receptor (pg. 6, In 26-32; pg. 7, In 4-12).
Regarding new claim 61, Galetto teaches that the said rare-cutting endonuclease is a TALEN endonuclease (pg. 15, In 9-19).
Further with regard to new claims 61-63, Galetto does not teach that the rare-cutting endonuclease is Cas9.  However, Zhang discloses methods of delivering CRISPR/cas9 endonucleases into cells, wherein the cas9 is delivered as an mRNA (Abstract; page 63; page 85-86).  Zhang discloses the Cas9 endonuclease and a DNA-targeting RNA (single guide RNA) are delivered via a particle delivery formulation and can be used to cleave a specific sequence in a target cell (paragraphs [0008], [0011]-[0016], [0022]-[0023], [0045], [0059], [0063]-[0090], [0146], [0160]).  Zhang discloses the DNA-targeting single guide RNA and/or the mRNA encoding the cas9 is delivered on a nanoparticle (paragraphs [0022]-[0023], [0045], [0059], [0063], [0066]-[0089], [0170], [0172], pages 62-65, 85-86).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Cas9 and a guide RNA for the TALEN endonuclease of Galetto because CRISPR and TALENS are both explicitly taught as being useful for targeted cleavage of DNA. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because both CRISPR and TALENs were known for targeting cleavage of DNA at the time of the invention.
Regarding new claim 64, Galetto teaches that at least one of said nucleic acids is a DNA matrix that can be integrated through non-homologous end joining (NHEJ) at a genome site (pg. 14, In 15-30; pg. 19, In 1-10).
With regard to new claim 65, wherein the silica-based nanoparticle is a mesoporous nanoparticle, Galetto does not teach that the silica-based particles are mesoporous particles as required by the claim.  
As recited above for claim 1, Ashley discloses porous nanoparticle-supported lipid bilayers (protocells) comprising silica-core colloidal particles further comprising lipid bilayers for the transfer of cargo, including RNA, into cells (Abstract; page 127-128, page 132).  Ashley discloses the protocells comprise a silica-core surrounded by a lipid bilayer, wherein the bilayer comprises DMPC, DOTAP, polyethylene glycol and cholesterol (page 8, page 9, page 42, page 43, page 46, page 48).  Ashley discloses the protocells are mesoporous (pages 38-39).
Brinker discloses porous nanoparticle-supported lipid bilayers (protocells) comprising silica-core colloidal particles further comprising lipid bilayers for the transfer of cargo into cells (Abstract, page 2, Claims 1, 10).  Brinker discloses the cargo includes mRNA (Abstract; page 1; page 3; page 11, page 13; page 41; Claims 11, 15; FIG 22).  Brinker discloses the silica nanoparticles within the porous nanoparticle-supported lipid bilayers (protocells) comprising silica-core colloidal particles further comprising lipid bilayers for the transfer of cargo into cells are mesoporous nanoparticles (page 2).  Brinker teaches, “The term ‘mesoporous silica nanoparticles’ (MSNPs) is used to describe a silica nanoparticles [sic] containing pores” (page 13).  Brinker discloses the mesoporous silica nanoparticles  have greater pore size distribution, improved stability, and increased loading capacity compared to traditional nanoparticles (page 4).
Thus, the silica-based nanoparticles of Ashley and Brinker are mesoporous nanoparticles.  Thus, claim 65 is obvious for the same reasons as stated above for claim 1.
With regard to claim 66, wherein the mRNAs encoding the nuclease are encapsulated in the mesoporous nanoparticle, Galetto does not disclose silica-based mesoporous nanoparticles.  However, Ashely discloses the silica-based mesoporous nanoparticles are loaded with cargo (including RNA) by adsorption or filling of the pores (pages 61, 63-64) which reads on “encapsulated in” said mesoporous nanoparticles.  Brinker discloses the silica-based mesoporous nanoparticles are loaded with cargo (including mRNA) by adsorption or filling of the pores (pages 25, 31 and 41) which reads on “encapsulated in” said mesoporous nanoparticles.  Thus, it would have been obvious to encapsulate mRNA cargo in mesoporous nanoparticles in light of the teachings of the prior art.  MPEP 2143. I(A).
With regard to claim 67, which recites, wherein said mRNA are encapsulated into porous silica nanoparticle-supported lipid bilayers, the specification teaches “porous silica nanoparticle-supported lipid bilayers” are protocells (paragraph [0108]).  Galetto does not disclose the particle carriers are protocells. However, as disclosed above, both Ashely and Brinker disclose silica-based liposomal formulations of protocells (pages 3, 8, 42 of Ashley, pages 2-4, 12-17, 25-27 of Brinker), which are an improvement over traditional forms of delivery systems, because they synergistically take advantage of both inorganic nanoparticles and liposomes, which tunable porosity, high loading capacity, ability to load disparate types of cargo, as taught by Ashley at page 8 and pages 66-67. 
Ashely further discloses the silica-based mesoporous nanoparticles are loaded with cargo (including RNA) by adsorption or filling of the pores (pages 61, 63-64) which reads on encapsulating the RNA in said mesoporous nanoparticles.  Brinker discloses the silica-based mesoporous nanoparticles are loaded with cargo (including mRNA) by adsorption or filling of the pores (pages 25, 31 and 41) which reads on encapsulating the mRNA in said mesoporous nanoparticles.  Thus, it would have been obvious to encapsulate mRNA cargo on mesoporous nanoparticles in light of the teachings of the prior art.  MPEP 2143. I(A).
With regard to claim 68, wherein the mRNAs encoding the nuclease are coated on the mesoporous nanoparticle, Galetto does not disclose silica-based mesoporous nanoparticles.  However, Ashely discloses the silica-based mesoporous nanoparticles are loaded with cargo (including RNA) by adsorption or filling of the pores (pages 61, 63-64) which reads on coating said mesoporous nanoparticles.  Brinker also discloses the silica-based mesoporous nanoparticles are loaded with cargo (including mRNA) by adsorption or filling of the pores (pages 25, 31 and 41) which reads on coating said mesoporous nanoparticles.  Thus, it would have been obvious to coat the mRNA cargo on mesoporous nanoparticles in light of the teachings of the prior art.  MPEP 2143. I(A).
With regard to claim 69, which recites, wherein said silica-based nanoparticle is an organic/inorganic silica hybrid, Galetto does not disclose the particle carriers are silica-based nanoparticles. However, Ashely discloses the silica-based particles include porous nanoparticle made of an inorganic and/or inorganic silica particle surrounded by a lipid bilayer, such as protocells (pages 8, 36).  Brinker also discloses inorganic silica-based porous particles surrounded by a lipid bilayer (i.e. protocells) (pages 13-17).  Thus, the protocells of both Ashely and Brinker are silica-based organic/inorganic silica hybrid nanoparticles.  Thus, claim 69 is obvious for the same reasons as stated above for claim 1.
With regard to claims 70-71, which recites, wherein said nanoparticles are multilayered, and wherein the mRNA are contained in the core of the nanoparticles, Galetto does not disclose the silica particle carriers are multilayered. However, Ashley discloses the silica-based nanoparticles surrounded by a lipid bilayer (i.e. protocells), are multilayered, and the cargo (including RNA) are contained in the core (pages 8-10, 34-37, 39, 44, 46, 60-64).  Bricker also discloses the silica-based nanoparticles surrounded by one or more lipid bilayers (i.e. protocells), are multilayered and the cargo (including mRNA) are contained in the core (pages 12-17, 25-27, 66). Thus, claims 70-71 are obvious for the same reasons as stated above for claim 1.
With regard to claim 72, which requires wherein the multilayered nanoparticles comprise a core-stabilizing interlayer of silica, chitosan, polyE-caprolactone or polyphosphoramidate (PPA), Galetto does not disclose the silica particle carriers are multilayered, or that an interlayer of a multilayer nanoparticle comprising a silica pore comprises silica, chitosan, polyE-caprolactone or polyphosphoramidate (PPA).  Ashley discloses the protocells comprise core-shell silica nanoparticles surrounded by one or more lipid layers (pages 8-10, 34-37, 39, 44, 46, 60-62).  Ashley discloses the core-shell silica nanoparticles comprise a porous silica core surrounded by a silica shell (pages 44-45).  Thus, Ashley discloses at least, a multilayered nanoparticle comprising a silica core surrounded by a silica shell, surrounded by a lipid bilayer. Thus, claim 72 is obvious for the same reasons as stated above for claim 1.

RESPONSE TO ARGUMENTS
Applicant’s arguments regarding the 103 rejection over Galetto, Ashley, Brinker and Zhang have been fully considered but are not persuasive.  Applicant argues that Galetto does not teach the claimed silica-based nanoparticles comprising DOTAP, DMPC, PEG and cholesterol.  Applicant argues that while Ashley may disclose the individual components of DOTAP, DMPS, PEG and cholesterol separately, Ashley does not disclose the combination of these specific components together, nor that the cargo is mRNA.  Applicant alleges the Examiner arrived at the claimed invention by picking and choosing among the individual elements, using hindsight construction.  Applicant argues that Brinker does not disclose silica-based nanoparticles comprising DOTAP, DMPC, PEG and cholesterol, nor does Brinker disclose an mRNA cargo encoding a rare-cutting endonuclease, the Examiner arrived at the claimed invention by picking and choosing among the individual elements, using hindsight construction.  Applicant Argues that Zhang does not teach silica-based nanoparticles, nor that rare-cutting endonuclease is encoded as mRNA, and the Examiner arrived at the claimed invention by picking and choosing among the individual elements, using hindsight construction
With regard to Applicant’s assertion that that Galetto does not teach the claimed silica-based nanoparticles comprising DOTAP, DMPC, PEG and cholesterol, the Examiner agrees.  However, Galetto is not applied alone, but in combination with Ashely, Brinker and Zhang, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.  As stated in the rejection, Galetto discloses modifying T cells by incubating the cells with a vector encoding a rare-cutting endonuclease to express the rare-cutting endonuclease, and allowing the rare-cutting endonuclease to cleave a target nucleic acid in the T cells.  Galleto discloses the rare-cutting endonuclease can be encoded as mRNA, and that the vectors encoding the rare-cutting endonuclease can be transfected using particle delivery (abstract, p. 14, In 16-19, p. 20, In 13-15, p. 31, In 1-2, pg. 6, In 26-32; pg. 15, In 9-19; pg. 40, In 31 - pg. 41, In 9, pg. 41, Ins 1- 9, p. 43, In 15-18). 
Ashley and Brinker disclose silica-based nanoparticles with lipid bilayers (protocells) are known transfection reagents for particle delivery of nucleic acids:
As stated in the rejection Ashley discloses the protocells are an improvement over traditional forms of delivery systems, because they synergistically take advantage of both inorganic nanoparticles and liposomes, which tunable porosity, high loading capacity, ability to load disparate types of cargo (page 8, pages 66-67), and can be used to transfect cargo into T-lymphocytes (CRL-8293) in culture (page 74, page 76), and can include RNA cargo (page 6, page 36, page 37, page 63). 
Ashley discloses the protocells comprise a silica-core surrounded by a lipid bilayer (protocells), wherein the bilayer comprises DMPC, DOTAP, polyethylene glycol and cholesterol (page 8, page 9, page 42, page 43, page 46, page 48).  And, Ashley does not limit the constituents of the lipid bilayer “any lipid or polymer…used in a liposome may also be used in protocells.” (page 40, first full paragraph). 
Brinker the protocells comprise a silica-core surrounded by a lipid bilayer (protocells), but does not limit the constituents of the lipid bilayer “any lipid…used to form a liposome may be used in the lipid bi- or multilayer which surrounds the nanoparticles.” (page 26).  Brinker discloses the protocells comprise DOTAP, cholesterol and polyethylene glycol (pages 26-27).   Brinker discloses the cargo includes mRNA (Abstract; page 1; page 3; page 11, page 13; page 41; Claims 11, 15; FIG 22). Brinker also discloses protocells loaded with cargo can be used to transfect T-cells (page 16). 
Zhang discloses methods of delivering CRISPR/cas9 endonucleases into cells, wherein the cas9 is delivered as an mRNA (Abstract; page 63; page 85-86).  Zhang discloses the CRISPR system is delivered after being loaded onto particle delivery systems, including hybrid core-shell, colloidal and lipid based particles (pages 63 – 64).  Zhang discloses liposomes comprising DMPC, DOTAP, PEG, and cholesterol are known for delivery of nucleic acids and proteins into cells (page 23; pages 316-317).
Thus, when considered as a whole, mRNA delivery of the gene encoding the rare cutting endonuclease of Galetto is obvious.  Ashley and Brinker disclose protocells are an improvement of particle delivery, including of RNA or mRNA, to cells for gene expression, including genes to T cells.  Ashley discloses the constituents of the lipid bilayers of the protocell comprises DMPC, DOTAP, polyethylene glycol and cholesterol (page 8, page 9, page 42, page 43, page 46, page 48).  And, Ashley does not limit the constituents of the lipid bilayer “any lipid or polymer…used in a liposome may also be used in protocells.” (page 40, first full paragraph). Brinker discloses the protocells comprise DOTAP, cholesterol and polyethylene glycol (pages 26-27), but does not limit the constituents of the lipid bilayer “any lipid…used to form a liposome may be used in the lipid bi- or multilayer which surrounds the nanoparticles.” (page 26). Zhang discloses the CRISPR system is delivered after being loaded onto particle delivery systems, including hybrid core-shell, colloidal and lipid based particles (pages 63 – 64).  Zhang discloses liposomes comprising DMPC, DOTAP, PEG, and cholesterol are known for delivery of nucleic acids and proteins into cells (page 23; pages 316-317).
With regard to Applicant’s assertion that while Ashley may disclose the individual components of DOTAP, DMPS, PEG and cholesterol separately, Ashley does not disclose the combination of these specific components together, nor that the cargo is mRNA, the Examiner is not convinced of error.  Ashley expressly discloses the lipid bilayers comprise one or more of phosphatidylcholines and cholesterol, and discloses the one or more phosphatidylcholines includes DMPC and DOTAP (at least at page 46), and polyethylene glycol (page 42). The fact that Ashley does not disclose a single embodiment of a protocell lipid bilayer comprising DMPC, DOTAP, cholesterol and PEG does not undermine the rejection.  Each constituent is disclosed as an equally obvious lipid bilayer constituent.  
And, Ashley does not limit the constituents of the lipid bilayer “any lipid or polymer…used in a liposome may also be used in protocells.” (page 40, first full paragraph). Further, Zhang was cited to show that liposomes comprising DMPC, DOTAP, PEG, and cholesterol were known, and were known for transfecting peptides and nucleic acids into cells.  Thus, the selection of the specific combination of lipid components was known from the prior art, at iterated in the rejection of record.
Applicant’s assertion that Ashley does not disclose “mRNA” does not undermine the rejection, because Galetto discloses the gene encoding the endonuclease is encoded as an mRNA, and Brinker discloses protocells can encode and deliver genes as mRNA.
With regard to Applicant’s assertion that Brinker does not disclose silica-based nanoparticles comprising DOTAP, DMPC, PEG and cholesterol, nor does Brinker disclose an mRNA cargo encoding a rare-cutting endonuclease, the Examiner is not convinced of error.  As iterated above Brinker shows silica-based nanoparticles comprising lipid bilayers can be used to transfect mRNA cargo into cells, including T cells.  Brinker does not limit the constituents of the lipid bilayer “any lipid…used to form a liposome may be used in the lipid bi- or multilayer which surrounds the nanoparticles.” (page 26). Further, Zhang was cited to show that liposomes comprising DMPC, DOTAP, PEG, and cholesterol were known, and were known for transfecting peptides and nucleic acids into cells.  Thus, the selection of the specific combination of lipid components was known from the prior art, at iterated in the rejection of record.
With regard to Applicant’s assertion that Zhang does not teach silica-based nanoparticles, nor that rare-cutting endonuclease is encoded as mRNA is not convincing of error. Both Ashley and Brinker disclose any liposome formulation can be used as the bilayer of the protocells, and Zhang shows a working embodiment of a liposome comprising DMPC, DOTAP, PEG and cholesterol is capable of transfecting cells when loaded with proteins and nucleic acids (pages 316-317).  The fact that Zhang does not utilize protocells as a transfection reagent or reduce to practice transfecting mRNA encoding the endonuclease does not undermine the rejection because these limitations are provided by Galetto, Ashley and Brinker, as iterated above.
With regard to Applicant’s assertion that the Examiner arrived at the claimed invention by picking and choosing among the individual elements, using hindsight construction is not persuasive.  As shown above Ashley expressly suggests DMPC, DOTAP, cholesterol and PEG are used as the constituents of the protocell bilayer, and further says any liposomal formulation can be used.  Zhang discloses a working embodiment of a liposome comprising DMPC, DOTAP, PEG and cholesterol is capable of transfecting cells when loaded with proteins and nucleic acids (pages 316-317).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

CONCLUSION
No claims are allowed.  No claims are free of the prior art.  

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633